STE1                  FILED IN
                                                                                    iURT OF APPEALS
                                                                                 HOUSTON. TEXAS
                                                                                           i
                                         Attorney at Law
                                 Three Riverway, Suite 1800                     APR 29 2015
                                    Houston, Texas 77056
                                                                                  STOPHEfi /W>J?1Hf
                                                                              CHRISTOPI


Phone: 713-337-4304                                             Fax: 713-65§k§$>

                                         April 24, 2015

Mr. Christopher A. Prine, Clerk of the Court
First Court of Appeals
301 Fannin
Houston, Texas 77002

        Re.:    Cause Nr.: 01-15-00355-CV; B & Sons Construction, LLC v. United Rentals
                (North America), Inc.

        Re.:   Cause Nf. 2013-60986; United Rentals (North America), Inc. v. B & Sons
        Construction, LLC: In the 164th Judicial District Court; Harris County,
        Texas


Dear Mr. Prine:


       In response to your April 21, 2015 correspondence I am enclosing a check for $195.00
payable to "Clerk, First Court of Appeals," as payment of the appellate filing fee.

        Thank you for your courtesies.




encl.
cc:

Ms. Christina R. Johnson, Esq.
Fidelity National Group
5151 Belt Line Road, Suite 410
Dallas, Texas 75254

Mr. Tracey L. Cloutier^ Esq.
Matthews, Stein, Shiels, Pearce, Knott, Eden & Davis, L.L.P.
8131 LBJ Freeway, Suite 700
Dallas, Texas 75251
                                                                                 MORTH HOUSTON TX-
PETER COSTEA
ATTORNEY AT LAW                                                                        27 APR'2D1S:-PM 9 1

Three Riverway, Suite 1800
Houston, Texa




                                                                Mr. Christopher Prine, Clerk of the Court
                                                                First Court of Appeals
                                                                301           Fannin

                                                                Houston,           Texas 77002




                             '••_ui *«• ^**# rf^* ^** &** ^*. ^** ^* *^»-^^
                                                                                   jji,1j}JHJiHl,,llHJ}iill,{|jJIj),ij,|,li,,iijji„l|jijI|i}lJl.